Filed 10/29/20 In re R.H. CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR


 In re R.H., a Person Coming Under                                                  B304597
 Juvenile Court Law.
 LOS ANGELES COUNTY                                                                 (Los Angeles County
 DEPARTMENT OF CHILDREN                                                             Super. Ct. No. 19CCJP07595A)
 AND FAMILY SERVICES,

             Plaintiff and Respondent,

 v.

 M.Z.,

             Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Annabelle G. Cortez, Judge. Reversed in
part and affirmed in part.
      Katie Curtis, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Office of the County Counsel, Mary C. Wickham,
County Counsel, Kim Nemoy, Acting Assistant County
Counsel, and David Michael Miller, Deputy County Counsel,
for Plaintiff and Respondent.

         ________________________________________

                       INTRODUCTION
      This appeal raises two issues: whether the juvenile
court abused its discretion by ordering appellant M.Z.
(Mother) to participate in individual counseling as part of its
dispositional order regarding her daughter R.H. (Rachel),
and whether Mother has forfeited her right to appeal the
order on that ground.1 We find Mother has not forfeited her
right to appeal. We further find that because the factual
basis underlying the court’s order for individual counseling
was unsupported by the record, the court abused its
discretion in ordering such counseling. Accordingly, we
reverse the portion of the dispositional order requiring
Mother to participate in individual counseling.
      Rachel, then 11 years old, came to the attention of the
Los Angeles County Department of Children and Family
Services (DCFS) when a fire broke out in the home she


1    Though not her official name, R.H. is referred to as
“Rachel” throughout the record.




                                2
shared with her father Z.H. (Father).2 Responding
firefighters discovered more than 500 marijuana plants
growing in the house and contacted the police, who arrested
Father for illegal marijuana-growing and child
endangerment and alerted DCFS. DCFS filed a petition
with a single count under Welfare and Institutions Code
section 300, subdivision (b)(1) (Section 300(b)(1)), alleging
Father’s marijuana-growing endangered Rachel. Mother
was not a party to the petition.
       After the court found a prima facie case that Rachel
was a person described under Section 300(b)(1), it released
her to both parents, knowing she would be staying with
Father, who had been her primary caregiver for most of her
life. A few weeks later, however, it was discovered that a
restraining order issued in Father’s criminal case prohibited
him from having contact with Rachel. At DCFS’s request,
the court removed Rachel from Father and released her to
Mother, granting Father visitation to the extent allowed by
the restraining order. While the restraining order was later
modified to permit Father to visit Rachel, it was still in place
by the time the disposition hearing occurred. Consequently,
after finding jurisdiction over Rachel, the court released her
to Mother, telling Father to inform the court if the
restraining order was lifted, so the court could return
custody to him. Over Mother’s objection, the court also

2      Mother and Father were divorced, and Mother was not
living with Father and Rachel. Father is not a party to this
appeal.




                               3
ordered Mother to participate in individual counseling,
finding she needed to gain insight into the dangers of the
situation that Father had placed Rachel in. As discussed
below, we conclude substantial evidence does not support the
conclusion that Mother lacked this insight, and therefore the
court abused its discretion in ordering her to participate in
individual counseling.

          STATEMENT OF RELEVANT FACTS
     A.    DCFS Files a Petition Under Section
           300(b)(1); the Court Releases Rachel to Her
           Parents
       DCFS detained Rachel in November 2019 after the
home she shared with Father caught on fire. Responding
firefighters discovered over 500 marijuana plants growing in
the house and informed the police, who arrested Father for
child endangerment and illegally growing marijuana.
       Several days later, a children’s social worker (CSW)
spoke with Rachel’s mother. Mother stated that Father had
taken custody of Rachel when she and Father separated
years earlier. Though Mother had moved to Fresno, she still
visited Rachel three to four times a month, and had last seen
her two weeks before. Mother reported she had called
Rachel that very day, but Rachel had refused to speak to her.
Mother said Rachel had been angry with her for “giving her
up” to Father. Mother stated she did not go to Father’s
house and did not know what he did there.




                             4
      DCFS subsequently filed a petition under Section
300(b)(1), alleging that Father “created a detrimental and
endangering home environment in that the father cultivated
illegal marijuana plants in the child’s home within access of
the child. On 11/20/19 the father was arrested for Child
Endangerment. The detrimental and endangering home
environment established for the child by the father,
endangers the child’s physical health and safety, and places
the child at risk of serious physical harm, damage and
danger.” The court found a prima facie case that Rachel was
a person described under Welfare and Institutions Code
section 300, but found reasonable services available to
prevent detention, and released her to both parents, with the
understanding that Rachel would reside with Father.3


      B.    A Previously Issued Restraining Order Is
            Discovered
     On December 13, 2019, DCFS discovered that a
protective order had been issued in Father’s criminal case,
ordering Father to have no contact with Rachel. After DCFS
contacted Father and he agreed to abide by the restraining


3      The court stayed the portion of the order releasing Rachel
to Father for a week to permit DCFS time to assess the home at
which Father was then staying (the prior home had been
damaged by the fire). The court granted Father unmonitored
visits while the order was stayed. DCFS released Rachel to
Father on December 9.




                                5
order, DCFS arranged for Mother to pick Rachel up from
school and keep Rachel in her care.
       On December 17, 2019, DCFS filed an ex parte request
asking the court to remove Rachel from Father and release
her to Mother. A detention report filed the same day
contained a statement from Rachel: “‘I have a normal
relationship with my mother. I feel safe to stay with my
mother.’” The court granted DCFS’s request, but also
ordered that Father’s contact with Rachel be coterminous
with the restraining order. The court also stated that should
the restraining order be modified to the extent that Rachel
could be returned to Father’s custody, a request for such
relief could be made on an ex parte basis. Father had a
criminal hearing scheduled for December 20, two days later,
and indicated he would try to get the restraining order
modified.


     C.    DCFS Interviews the Parties
      Because Mother believed that Rachel would be
returning to Father after his December 20, 2019 hearing,
Rachel initially stayed with one of Mother’s friends.4 Mother
would both drop Rachel off at school and pick her up, and
would stay with her at the friend’s house until Rachel went
to bed. However, after Father’s hearing was continued to


4     Mother was renting a room in Monterey Park but was
uncomfortable having Rachel stay with her because too many
other unknown residents rented rooms there.




                              6
January 13, 2020, and a dependency investigator (DI)
expressed concern with Rachel’s living arrangements,
Mother agreed to -- and shortly thereafter did -- find a place
for Rachel to safely stay with her.
      Responding to the DI’s questions about Father’s
activities, Mother told the DI she had not known Father was
growing marijuana. Now that she knew, she thought he
“‘deserved to be punished by the law.’” However, Mother
explained she had no concerns about returning Rachel to
Father’s custody, stating “‘I do not have issues for [Rachel] to
return to [Father’s] care. My ex-husband has been providing
good care for [Rachel] since she was little. My ex-husband
loves [Rachel] very much.’” She also stated that had she
known Father was growing marijuana, she would have had
Rachel “‘returned to my care.’”
      Rachel told the DI she was fine with the current living
arrangements but would prefer to live with Father.
Although she felt safe with both parents and had more fun
with Mother, she thought Father took better care of her.
She also stated that Father had informed her he was
growing marijuana plants and asked her not to go in the
rooms where they were growing. The doors to those rooms
were always locked, but she could smell something
“‘disgusting’” when Father opened them. She stated that
when she and Father were being taken to the police station
the night of the fire, she asked him whether he would be
growing marijuana again, and he responded, “‘“No way. I
am so scared to do it again.”’” Rachel believed him.




                               7
      The DI also interviewed Father. Her report stated that
Father “appeared to be remorseful, worried and tearful when
[he] talked about his wish to visit the child. The father was
sincere, open and cooperative during the interview.” He took
responsibility for illegally growing marijuana, expressed
remorse, and promised not to do it again. He would instead
“‘do regular work, such as construction work’” or “‘be a
driver.’” He explained that he had decided to grow
marijuana sometime in August or September of 2019,
because he needed a way to earn money, but also have
flexible hours to take care of Rachel. The plants were not
yet grown when the fire occurred, so he had not sold any. He
stated he had told Rachel to never go in the rooms where the
marijuana was growing, and that he did not think she knew
it was marijuana.
      On January 13, 2020, Father’s criminal restraining
order was modified to permit “peaceful contact” with Rachel.


     D.    The Court Finds Rachel to Be a Dependent,
           Releases Her to Mother, and Orders Mother
           to Participate in Individual Counseling
       On February 5, 2020, the court held a combined
adjudication and disposition hearing. DCFS moved several
exhibits into evidence without objection; no witnesses
testified. Proceeding to argument, Rachel’s counsel asked
the court to sustain the petition as pled. Mother’s counsel
simply noted Mother was non-offending. Father’s counsel
expressed that Father was very remorseful, and there was




                             8
no current risk to Rachel given his promise not to grow
marijuana again. DCFS’s counsel argued that Rachel was at
severe future risk given Father’s knowing disregard for her
safety. The court sustained the petition as pled, and moved
on to disposition.
      For disposition, Rachel’s counsel advised the court that
Rachel wanted to return to Father and that, but for the
criminal restraining order, counsel herself would be
requesting that Rachel be released to both parents. Because
of the restraining order, however, counsel asked the court to
release Rachel to Mother, with unmonitored visits for
Father. Mother’s counsel did not argue about Rachel’s
placement, but expressly objected to the recommendation for
individual counseling in Mother’s case plan, arguing there
was no basis for the order because she was non-offending
and did not reside in the home where the marijuana-growing
took place; counsel confirmed Mother had no objection to
family preservation services or family counseling when
appropriate. In response to Mother’s objection to individual
counseling, DCFS’s counsel argued individual counseling
was necessary because “Mother seems to have no insight as
to the dangerous situation that her child was placed in. She
continues to minimize Father’s actions, and her plan is
basically to return the child to the father. And so based on
that, the department’s position would be that she needs to
gain some insight.” Rachel’s counsel disagreed, opining that
Mother was “very aware of the dangerousness of the
situation.” Father’s counsel expressed agreement on placing




                              9
Rachel with Mother, and DCFS’s counsel agreed with
granting Father unmonitored visits.
       The court removed Rachel from Father, noting a
criminal protective order precluded placing her with him,
and released her to Mother; Father was granted
unmonitored visits. The court further stated that if the
criminal court lifted the protective order, Father should let
his attorney know immediately “so they can let the court
know so I can make other orders about releasing the
daughter to your care.” The court reiterated that it was
“really important that if there is any change with the
criminal protective order, you let your attorney and the
social worker know right away.” As to individual counseling
for Mother, the court ordered that it occur through family
preservation services, which would occur “in the home,” and
not as a “separate, outside program.” The court explained it
was ordering individual counseling “for the reasons noted
by” DCFS’s counsel. The court then reminded Father to let
his social worker or attorney know if the criminal protective
order was changed “so that way we can do something about
it or perhaps have other orders in place here in dependency.”
Mother appealed the disposition order the next day.

                        DISCUSSION
     A.    Mother Has Not Forfeited Her Appeal
      “‘A party forfeits the right to claim error as grounds for
reversal on appeal when he or she fails to raise the objection
in the trial court. [Citations.] Forfeiture . . . applies in




                               10
juvenile dependency litigation and is intended to prevent a
party from standing by silently until the conclusion of the
proceedings.’ [Citation.] A party may not assert theories on
appeal which were not raised in the trial court.” (In re C.M.
(2017) 15 Cal. App. 5th 376, 385.)
      Here, DCFS’s recommended case plan included
individual counseling for Mother. Mother’s counsel
specifically objected to this because Mother was non-
offending and did not reside in the home where the
marijuana-growing took place; therefore there was no basis
to order her to counseling. Mother’s counsel confirmed she
was not objecting to family preservation services or family
counseling when appropriate. After counsel had argued, the
court ordered Mother to participate in individual counseling
through family preservation services.
      DCFS now argues that because Mother did not object
to family preservation services or the court’s order that
individual counseling take place through family preservation
services, she forfeited the right to appeal the order for
individual counseling. We disagree. It is undisputed that
Mother expressly objected to individual counseling, and that
when she confirmed her lack of objection to family
preservation services, the court had yet to order or even
suggest that individual counseling take place through family
preservation services. After the court made its order, it did
not ask Mother whether this modified arrangement mooted
her objection, and Mother gave no indication that it did.
DCFS cites no authority that would require Mother to renew




                             11
her objection, after the court announced an order containing
a provision to which she had already objected, in order to
preserve her right to challenge that portion of the order on
appeal.5

      B.    The Court Abused Its Discretion
            1.    Standard of Review
      “If a child is adjudged a dependent child of the court on
the ground that the child is a person described by Section
300, the court may make any and all reasonable orders for
the care, supervision, custody, conduct, maintenance, and
support of the child . . . .” (Welf. & Inst. Code, § 362, subd.
(a).) “The juvenile court may direct any reasonable orders to
the parents or guardians of the child who is the subject of
any proceedings under this chapter as the court deems
necessary and proper to carry out this section . . . . That
order may include a direction to participate in a counseling
or education program . . . .” (Welf. & Inst. Code, § 362, subd.
(d).) Though the code provides that “[t]he program in which
a parent or guardian is required to participate shall be
designed to eliminate those conditions that led to the court’s
finding that the child is a person described by Section 300”

5      The two cases DCFS cites are inapposite. (In re C.M.,
supra, 15 Cal.App.5th at 385 [appellant acknowledged failure to
raise issue in trial court]; In re Anthony Q. (2016) 5 Cal. App. 5th
336, 345 [“[F]ailure to object to a disposition order on a specific
ground generally forfeits a parent’s right to pursue that issue on
appeal”].)




                                12
(ibid.), case law has held that “[t]he court’s broad discretion
to determine what would best serve and protect the child’s
interest and to fashion a dispositional order in accord with
this discretion, permits the court to formulate disposition
orders to address parental deficiencies when necessary to
protect and promote the child’s welfare, even when that
parental conduct did not give rise to the dependency
proceedings” (In re K.T. (2020) 49 Cal. App. 5th 20, 25). We
review the juvenile court’s disposition orders for an abuse of
discretion, and review for substantial evidence the findings
of fact on which dispositional orders are based. (Ibid.)


           2.    Substantial Evidence Does Not Support
                 the Court’s Conclusion That Mother
                 Needed to Gain Insight into the
                 Dangers of Growing Marijuana
      When, over the objection of Mother’s counsel, the court
ordered Mother to participate in individual counseling, it
explained it was doing so “for the reasons noted by” DCFS’s
counsel. Those reasons were: “Mother seems to have no
insight as to the dangerous situation that her child was
placed in. She continues to minimize Father’s actions, and
her plan is basically to return the child to the father.”
Substantial evidence does not support the conclusion that
Mother lacked insight or minimized Father’s actions.
      It is undisputed that Mother was not living with
Father and Rachel when the marijuana-growing began, and
that she did not know about it until after the fire. Had she




                              13
known, she stated she would have had Rachel “‘returned to
my care.’” Mother also opined that Father should be
“punished by the law” for his actions.
      The only evidence DCFS presents to demonstrate
Mother’s purported lack of insight into the dangerousness of
the situation and minimization of Father’s actions, is a
statement Mother purportedly made after Rachel was placed
with her, in which Mother “expressed little to no concern
regarding the child’s safety, stating she wanted the child to
immediately return to father’s care.” We are unpersuaded.
      First, DCFS’s paraphrase of Mother’s statement is
inaccurate. Mother’s actual statement was: “‘I do not have
issues for [Rachel] to return to [Father’s] care. My ex-
husband has been providing good care for [Rachel] since she
was little. My ex-husband loves [Rachel] very much.’” In
other words, Mother neither expressed nor implied
indifference to Rachel’s safety; she was saying she did not
believe her safety would be in jeopardy in Father’s custody.
      Second, while DCFS faults Mother for wanting to
return Rachel to Father, DCFS fails to address the fact that
this was the court’s preference as well. After finding a prima
facie case for jurisdiction, the court ordered Rachel released
to both parents, and stayed the order as to Father only to
permit DCFS to assess Father’s new house for suitability.
DCFS did, and then released Rachel to Father. Later, at
disposition, the court placed Rachel with Mother, noting that
the criminal protective order precluded placement of Rachel
with Father. But the court emphasized that if the criminal




                             14
protective order was modified or lifted, Father should let his
attorney know immediately “so they can let the court know
so I can make other orders about releasing the daughter to
your care.” At the end of the hearing, the court again
reminded Father to let his social worker or attorney know if
the criminal protective order was changed “so that way we
can do something about it or perhaps have other orders in
place here in dependency.” Mother’s desire to do what the
court itself wanted to do cannot be evidence of her lack of
insight or tendency to minimize the seriousness of Father’s
actions.
      DCFS presents no other evidence to support the
conclusion that Mother lacked insight or minimized Father’s
actions, and we have found none in our examination of the
record. While the requirement that Mother participate in
individual counseling was doubtless made with Rachel’s best
interests in mind, it cannot be justified where the factual
predicate underlying that portion of the order was
unsupported by the record. (See In re K.T., supra, 49
Cal.App.5th at 25-26 [juvenile court abused discretion by
ordering father to complete parenting education program
where substantial evidence did not support finding that
program was necessary to protect child].) Because we find
substantial evidence does not support the finding that
Mother lacked insight or minimized the seriousness of




                              15
Father’s conduct, we conclude the court exceeded its
discretion in ordering individual counseling on that basis.6




6     On appeal, DCFS argues that individual counseling was
also warranted because Mother had not been Rachel’s primary
caregiver, Rachel had been angry at Mother for “giving her up,”
and Rachel believed Father took better care of her than Mother.
Neither DCFS nor the court raised these issues below; the court
specifically stated it was ordering Mother to individual
counseling for the reasons stated by DCFS’s counsel (i.e. lack of
insight and minimization of Father’s actions). In any case, to the
extent these issues would benefit from professional attention,
DCFS fails to explain why they could not be adequately
addressed through family counseling, which the court ordered
and to which Mother did not object.




                                16
                       DISPOSITION
      The portion of the juvenile court’s dispositional order
requiring Mother to participate in individual counseling is
reversed. In all other respects, the dispositional order is
affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL
      REPORTS




                                        MANELLA, P. J.

We concur:




WILLHITE, J.




COLLINS, J.




                              17